IN THE COURT OF APPEALS OF TENNESSEE, WESTERN SECTION
                                 AT JACKSON
            _______________________________________________________

                                    )
CHARLES R. BROWDER and              )     Shelby County Circuit Court
TERESA NOLAND BROWDER,              )     No. 63317 T.D.
                                    )
   Plaintiffs/Appellants.           )
                                    )                                      FILED
VS.                                 )     C. A. NO. 02A01-9602-CV-00039
                                    )                                  May 1, 1997
JERRY C. MORRIS and                 )
CHRIS CASTLEBERRY, ET AL            )                               Cecil Crowson, Jr.
                                    )                               Appellate C ourt Clerk
   Defendant/Appellees.             )
                                    )
______________________________________________________________________________

From the Circuit Court of Shelby County at Memphis.
Honorable Wyeth Chandler, Judge



Randall J. Fishman,
Mark A. Mesler,
BALLIN, BALLIN & FISHMAN, P.C., Memphis, Tennessee
Attorney for Plaintiffs/Appellants.


J. Cecil McWhirter,
McWHIRTER & WYATT, Memphis, Tennessee
Attorney for Defendants/Appellees Jerry C. Morris and Chris Castleberry.


James W. Cook,
CARD, COOK & HOLT, Memphis, Tennessee
Attorney for Defendant/Appellee General Accident Group.


Robert L. Moore,
THOMAS, HENDRIX, HARVEY, JOHNSON & MITCHELL, Memphis, Tennessee
Attorney for Defendant/Appellee Paul Davis Systems, Inc.



OPINION FILED:

AFFIRMED AND REMANDED


                                           FARMER, J.



CRAWFORD, P.J., W.S. : (Concurs)
HIGHERS, J. : (Concurs)
                  This is an interlocutory appeal by appellants, Charles R. and Teresa Noland Browder,

from the trial court’s denial of a motion seeking to amend their complaint to name an additional

party defendant pursuant to T.C.A. § 20-1-119. The statute was enacted in response to the supreme

court’s decision in McIntyre v. Balentine, 833 S.W.2d 52 (Tenn. 1992), which abolished the

doctrine of contributory negligence in Tennessee and adopted principles of comparative fault. The

statute allots a plaintiff in cases of comparative fault additional time beyond the normal running of

the statute of limitations within which to join a previously unnamed defendant by either amendment

of the complaint or institution of a separate action. The issue presented here is whether the statute

as enacted contemplates the joinder of a third party defendant whose liability, if any, is vicarious

only.



                  The following facts are before us: On July 25, 1994, the appellants filed suit against

Jerry C. Morris and Chris Castleberry for injuries Mr. Browder allegedly sustained in an automobile

accident with Morris on July 26, 1993.1 The complaint alleges that at the time of the accident,

Morris was operating a vehicle owned by Castleberry “with the consent, permission, authority, and

about the business of Mr. Castleberry.” The named defendants as well as the appellants’ liability

insurer, General Accident Insurance Company, filed answers to the complaint. General Accident’s

answer was filed on September 19, 1994. Upon motion, the trial court allowed General Accident

to amend its answer, to conform with certain facts made known during discovery, and assert that at

the time of the accident Morris was operating an automobile owned by Castleberry, but was on or

about the business of his employer, Paul Davis Systems, and that Paul Davis Systems was an

unnamed defendant. General Accident’s first amended answer was filed October 19, 1995. On

November 2, 1995, the appellants moved to amend their complaint to specifically name Paul Davis

Systems as an additional defendant. As noted, the motion was denied with this appeal resulting.



                  The issue on appeal as framed by Appellants is as follows:



                         Whether the trial court erred by denying the Plaintiffs’ motion
                  to seek leave of court to file an Amended Complaint against Paul
                  Davis Systems, Inc., where the Defendant, General Accident
                  Insurance Company, filed an Amended Answer, naming Paul Davis


        1
            Mrs. Browder’s claim was for loss of consortium.
                Systems as an unnamed defendant, and where the Plaintiffs then
                sought to name this party as a defendant pursuant to Tennessee Code
                Annotated Section 20-1-119?



                The statute provides, as here pertinent:



                Comparative fault -- Joinder of third party defendants. -- (a) In
                civil actions where comparative fault is or becomes an issue, if a
                defendant named in an original complaint initiating a suit filed within
                the applicable statute of limitations, or named in an amended
                complaint filed within the applicable statute of limitations, alleges in
                an answer or amended answer to the original or amended complaint
                that a person not a party to the suit caused or contributed to the injury
                or damage for which the plaintiff seeks recovery, and if the plaintiff’s
                cause or causes of action against such person would be barred by any
                applicable statute of limitations but for the operation of this section,
                the plaintiff may, within ninety (90) days of the filing of the first
                answer or first amended answer alleging such person’s fault, either:
                        (1) Amend the complaint to add such person as a defendant
                pursuant to Rule 15 of the Tennessee Rules of Civil Procedure and
                cause process to be issued for that person; or
                        (2) Institute a separate action against that person by filing a
                summons and complaint. . . .
                        (b) A cause of action brought within ninety (90) days pursuant
                to subsection (a) shall not be barred by any statute of limitations.
                This section shall not extend any applicable statute of repose, . . . .
                        (c) This section shall neither shorten nor lengthen the
                applicable statute of limitations for any cause of action, other than as
                provided in subsection (a).
                        ....
                        (e) This section shall not limit the right of any defendant to
                allege in an answer or amended answer that a person not a party to the
                suit caused or contributed to the injury for which the plaintiff seeks
                recovery.



                It is agreed that resolution of the issue requires a proper interpretation of the language

“caused or contributed to” as utilized within the statute. Appellants assert2 that the statute should

not be so narrowly construed as to prohibit the joining of those defendants who, it is alleged, share

only financial responsibility for a plaintiff ’s alleged injuries. Appellants rely upon the legislative

history of the statute as supporting their position. To the contrary, Paul Davis Systems, on whose

behalf a brief has been filed with this Court, argues that the statute was not intended to apply to those

who share only vicarious responsibility as that person or entity “has done nothing to contribute to

the circumstances giving rise to the injury suffered by the plaintiff. . . .”



       2
       Appellees Morris, Castleberry and General Accident have adopted the arguments of
Appellants for purposes of this appeal.
               The cardinal rule of statutory construction is to effectuate the legislative intent, with

all rules of construction being but aides to that end. Locust v. State, 912 S.W.2d 716, 718 (Tenn.

App. 1995). We must initially look to the language of the statute itself in determining the intent of

the legislature. Courts are restricted to the natural and ordinary meaning of the language used by the

legislature within the four corners of the statute, unless an ambiguity requires resort elsewhere to

ascertain legislative intent. Austin v. Memphis Publ’g Co., 655 S.W.2d 146, 148 (Tenn. 1983). A

statute is ambiguous if it is capable of conveying more than one meaning. In re Conservatorship

of Clayton, 914 S.W.2d 84, 90 (Tenn. App. 1995). We must consider the language employed in

context of the entire statute without any forced or subtle construction which would extend or limit

its meaning. Weaver v. Woods, 594 S.W.2d 693, 695 (Tenn. 1980); Wilson v. Johnson County, 879
S.W.2d 807, 809 (Tenn. 1994). We are to assume that the legislature used each word in the statute

purposely and that the use of these words conveys some intent and has a meaning and purpose.

Locust, 912 S.W.2d at 718. Where words of the statute are clear and plain and fully express the

legislature’s intent, there is no room to resort to auxiliary rules of construction, Roberson v.

University of Tennessee, 912 S.W.2d 746, 747 (Tenn. App. 1995), and we need only enforce the

statute as written. Clayton, 914 S.W.2d at 90.



               With these basic rules of statutory construction in mind, we hold the statute before

us is amenable to but one interpretation and, thus, unambiguous. It is assumed that the legislature

carefully chose and purposely used the words “caused or contributed to.” These words must be

construed to mean what they say. Roberson, 912 S.W.2d at 747. Under their plain meaning, the

statute limits a plaintiff to additionally name only those defendants who allegedly “caused or

contributed to” the plaintiff’s injuries. By definition, one who is “vicariously” liable is not one who

has “caused or contributed to” another’s injuries. We find no other language in the four corners of

the statute to suggest an alternative or expansive meaning. As we have determined the statute

unambiguous in this respect, it is unnecessary and, indeed, improper to refer to the legislative history

offered for explanation by Appellants. See Tennessee Valley Auth. v. Hill, 437 U.S. 153 (1978);

D. Canale & Co. v. Celauro, 765 S.W.2d 736, 738 (Tenn. 1989).



               Accordingly, we conclude that the trial court was correct in denying the appellants’

motion to amend their complaint to join Paul Davis Systems as an additional defendant as the parties
agree that its liability, if any, is vicarious only. Paul Davis Systems neither caused nor contributed

to Plaintiffs’ injuries or damages. We remand this cause to the trial court for further proceedings

herewith consistent. Costs are assessed against Charles R. and Teresa Noland Browder, for which

execution may issue if necessary.



                                                      ___________________________________
                                                      FARMER, J.



______________________________
CRAWFORD, P.J., W.S. (Concurs)



______________________________
HIGHERS, J. (Concurs)